PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/746,084
Filing Date: 19 Jan 2018
Appellant(s): George et al.



__________________
Bonnie M. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3, 5, 12, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3710948 (herein known as SEXTON).
Claim(s) 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3710948 (herein known as SEXTON), as evidenced by The American Heritage Dictionary of the English Language.
Claim(s) 2, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3710948 (herein known as SEXTON).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3710948 (herein known as SEXTON) in view of US 6258142 (herein known as HOLT).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3710948 (herein known as SEXTON) in view of US 4064876 (herein known as MULCHI).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3710948 (herein known as SEXTON) in view of US 20160354719 (herein known as ARRAZOLA).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3710948 (herein known as SEXTON) in view of US 3386232 (herein known as GAINES).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3710948 (herein known as SEXTON) in view of US 3386232 (herein known as GAINES), as evidenced by The American Heritage Dictionary of the English Language.
(2) Response to Argument

In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively.

Applicant argues at page(s) 6, particularly “The Examiner is rejecting the main claims as being anticipated by US 3,710,948 (Sexton) which pertains to a pocket type filter formed from faced sections of expansible-compressible filter medium sheets. However, as discussed further below, Sexton does not identify the aforementioned advantages or provide any guidance directing the skilled person to arrive at a filter element that includes i) a primary layer of filter media defining a chamber having an open end and a closed end distally opposite the open end, wherein fluid flows inwardly through the open end and through the chamber toward the closed end, the primary layer of filter media having an interior surface facing the chamber and an exterior surface opposite the interior surface, and ii) at least one secondary layer of filter media adjacently fixed to the primary layer of filter media and disposed along the interior surface of the primary layer of filter media, the at least one secondary layer of filtration being located at the closed end of the primary layer of filter media for increasing a pressure drop at the closed end, the at least one secondary layer of filtration extending along the interior surface from the closed end and having a terminating portion at a point along the interior surface, whereby outward fluid flow is increased at the terminating portion, wherein iii) fluid flow is homogeneously distributed when flowing inwardly through the chamber from the open end to the closed end in response to the pressure drop, and wherein iv) at least the primary layer of filter media is formed of a rigid material and wherein the at least one secondary layer of filter media is porous and permeable."

page(s) 7, particularly “The Examiner finally rejected claims 1,3,5,12,13, and 14 under 35 U.S.C. §
page(s) 7, particularly “102(a)(1) as being anticipated by U.S. Patent No. 3,710,948 to Sexton. For the rejection to have been proper, each and every limitation of the claims must be found in Sexton.
In response, respectfully, the Examiner does not find the argument persuasive.  Identifying "advantages" of something which is old does not make that something patentable.(MPEP 2112 -I)
With regard to claim 1, SEXTON teaches a filter element comprising:, especially at abstract
a primary layer of filter media 11 defining a chamber (as shown) having an open end (as shown) and a closed end (as shown) distally opposite the open end, especially at fig 2,c2ln34-48
capable of wherein fluid flows inwardly through the open end and through the chamber toward the closed end, especially at fig 2,c2ln34-48, fulfills the structural language as already discussed; and Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
the primary layer of filter media having an interior surface facing the chamber (as shown) and an exterior surface opposite the interior surface (as shown), especially at fig 2,c2ln34-48
at least one secondary layer 12 of filter media adjacently fixed to the primary layer of filter media and disposed along the interior surface of the primary layer of filter media (as shown), especially at fig 2,c2ln34-48
the at least one secondary layer of filtration being located at the closed end of the primary layer of filter media capable of increasing a pressure drop at the closed end, especially at fig 2,c2ln34-48, fulfills the structural language as already discussed; and Apparatus claims must be structurally distinguishable from 
the at least one secondary layer of filtration extending along the interior surface from the closed end (as shown) and having a terminating portion at a point along the interior surface (as shown), capable of whereby outward fluid flow is increased at the terminating portion, especially at fig 2,c2ln34-48, fulfills the structural language as already discussed; and Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
filter element of SEXTON capable of wherein fluid flow is homogeneously distributed when flowing inwardly through the chamber from the open end to the closed end in response to the pressure drop, especially at fig 2,c2ln34-48, fulfills the structural language as already discussed; and Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
wherein at least the primary layer of filter media is formed of a material within the range of rigid material, especially at fig 2,c2ln34-48, instant claim 3 states "wherein the primary layer of filter media and the at least one secondary layer of filter media are formed of a same material" and instant specification pg 8 ln 20-25 "Using fiberglass as the material for the secondary layer 40"
wherein the at least one secondary layer of filter media is of a material within the range porous and permeable, especially at fig 2,c2ln34-48, instant claim 3 states "wherein the primary layer of filter media and the at least one secondary layer of filter media are formed of a same material" and instant specification pg 8 ln 20-25 "Using fiberglass as the material for the secondary layer 40"

Applicant argues at page(s) 7, particularly “Independent Claim 1"
page(s) 7, particularly “Appellant respectfully submits that claim 1 is not anticipated by Sexton because 1) Sexton does not disclose a primary filter layer formed of a rigid material, and 2) the Examiner is improperly narrowing the scope of claim 1 by reading limitations of the specification into claim 1.
page(s) 7, particularly “1. Sexton does not disclose a primary layer of filter media formed of a rigid material.
page(s) 7, particularly “As shown below, Sexton discloses a pocket type filter 2 formed from faced sections of expansible-compressible filter medium sheets 11,12. In direct contrast to the rigid primary layer of the claimed filter element, Sexton discloses that the outer filter layer 11, i.e. the purported primary filter layer, is formed of an expansible-compressible material. The pocket filter 2 is formed of sections 3, 4 that include portions of the expansible-compressible filter medium sheet 11. Inner filter medium sheets 12 are arranged inside the filter medium sheets 11. (Sexton at col. 2, lines 34-40.)
page(s) 8, particularly “Figs. 1-3, Sexton
page(s) 8, particularly “As aforementioned, the present application aims to provide a filter that homogeneously distributes fluid flow using a primary filter media layer formed of a rigid material that is non-compressible. (Specification at Abstract and line 30-33 on page 7.) Although Sexton and the present application both pertain to pocket filters, the present application aims to solve a different technical problem than in Sexton such that the present application also provides a different structural configuration of the filter element as compared with the expansible-compressible filter medium-type filter disclosed in Sexton.
page(s) 9, particularly “The objective of Sexton is to address the technical problem of providing maximum filtering efficiency for filter mediums of the expansible-compressible type, such that Sexton is not at all concerned with rigid filter mediums. (Sexton at col. 1, lines 8-11 and col. 1, lines 23-28.) As 
page(s) 9, particularly “Thus, given that Sexton specifically pertains to expansible-compressible type filter mediums, and does not address the same technical problem identified by the present application, Sexton does not disclose or contemplate a primary filter layer formed of a rigid material as recited in claim 1.
In response, respectfully, the Examiner does not find the argument persuasive.  
Contrary to the alleged "direct contrast" SEXTON teaches wherein at least the primary layer of filter media is formed of a material within the range of rigid material, especially at fig 2,c2ln34-48, instant claim 3 states "wherein the primary layer of filter media and the at least one secondary layer of filter media are formed of a same material" and instant specification pg 8 ln 20-25 "Using fiberglass as the material for the secondary layer 40"; SEXTON teaches wherein the at least one secondary layer of filter media is of a material within the range porous and permeable, especially at fig 2,c2ln34-48, instant claim 3 states "wherein the primary layer of filter media and the at least one secondary layer of filter media are formed of a same material" and instant specification pg 8 ln 20-25 "Using fiberglass as the material for the secondary layer 40"
Furthermore, the Applicant has supported the Examiner's postion by asserting "filter medium per unit and provide rigidity" which actually supports that SEXTON anticipates the disputed claim language "primary layer of filter media is formed of a rigid material".


Applicant argues at page(s) 9, particularly “2. The Examiner is improperly narrowing the scope of claim 1 by reading limitations of the specification into claim 1."
page(s) 9, particularly “In response to Appellant’s argument that Sexton does not disclose a primary filter layer formed of a rigid material, the Examiner sets forth that Sexton teaches that the primary layer of filter media is formed of a material within the range of rigid material since 1) Sexton discloses that the filter medium sheets may be formed of a spun fiberglass filter medium (col. 2, lines 34-48 of Sexton), 2) claim 3 of the present application recites that the primary layer of filter media and the at least one secondary layer of filter media are formed of a same material, and 3) the specification discloses
page(s) 10, particularly “ that fiberglass may be used as the material for the secondary layer (Specification at page 8, lines 20-25). (Final Office Action at pages 22-23) But, the Examiner’s position is improper under MPEP § 2111 in that the Examiner is incorrectly narrowing the scope of claim 1 by reading a purported limitation of the specification, i.e. that the primary filter layer is formed of fiberglass, into claim 1.
page(s) 10, particularly “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (emphasis added). The Examiner is interpreting the recited rigid material of claim 1 as requiring a fiberglass material which unduly narrows the scope of the claim. Even if the specification did provide support for the Examiner’s 
page(s) 10, particularly “Moreover, the person having ordinary skill in the art of filter materials would understand that spun fiberglass is not a rigid filter material. The Examiner’s position relies on the notion that fiberglass is actually a rigid filter material. The Examiner bases this notion on Appellant’s disclosure, but the specification does not equate fiberglass to a rigid and non-compressible primary filter layer. The specification discloses that the secondary filter layer may be formed of fiberglass in exemplary embodiments, and that the primary filter layer and the secondary filter layer may be formed of a same material in other exemplary embodiments. The specification does not explicitly disclose a single
page(s) 11, particularly “ embodiment in which the secondary filter layer is formed of fiberglass and the primary and secondary filter layers are formed of a same material, i.e. the specification does not disclose a primary filter layer that is formed of a fiberglass material. In a specific example that incorporates fiberglass material, the specification discloses that the primary layer is formed of a polyester-based material and the secondary layer is formed of fiberglass. (Specification at page 8, lines 19-22.)
page(s) 11, particularly “Furthermore, Sexton explicitly discloses that the filter medium sheets 11,12 are formed of “known expansible-compressible filter medium materials,” such as a spun fiberglass filter medium. (Col. 2, lines 32-26 of Sexton.) Sexton specifically discloses that fiberglass is an expansible-compressible filter medium, not a rigid filter material. Thus, interpreting fiberglass as being equivalent to a rigid filter material is contrary to the disclosure of Sexton and what is known in the art as established by the disclosure of Sexton.
page(s) 11, particularly “Therefore, for any and all of the above reasons, the Board should reverse the rejection of independent claim 1.
In response, respectfully, the Examiner does not find the argument persuasive.  

Contrary to the Applicant's argument broader generic claim language is anticipated if a narrower species within the claimed broader genus is in the prior art. See MPEP 2131.02 "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." 
Contrary to the alleged "direct contrast" SEXTON teaches wherein at least the primary layer of filter media is formed of a material within the range of rigid material, especially at fig 2,c2ln34-48, instant claim 3 states "wherein the primary layer of filter media and the at least one secondary layer of filter media are formed of a same material" and instant specification pg 8 ln 20-25 "Using fiberglass as the material for the secondary layer 40"; SEXTON teaches wherein the at least one secondary layer of filter media is of a material within the range porous and permeable, especially at fig 2,c2ln34-48, instant claim 3 states "wherein the primary layer of filter media and the at least one secondary layer of filter media are formed of a same material" and instant specification pg 8 ln 20-25 "Using fiberglass as the material for the secondary layer 40"
Furthermore, the Applicant has supported the Examiner's position by asserting "filter medium per unit and provide rigidity" which actually supports that SEXTON anticipates the disputed claim language "primary layer of filter media is formed of a rigid material".


Applicant argues at page(s) 11, particularly “Appellant further contends that Sexton fails to anticipate all of the limitations of dependent claim 13, which further specifies that the walls of the primary layer of filter media are angled relative to one another to form a pocket and the at least one pocket is tapered towards the closed end."

page(s) 12, particularly “ having end portions 34, 36 that are angled to join at a contact point 38 between the first wall 24 and the second wall 26. As shown in Fig. 2 of Sexton above, Sexton does not disclose that the filter medium sheet 11 has walls that are angled to one another. Sexton only discloses that the filter medium sheet 11 is curved at the closed end of the pocket.
page(s) 12, particularly “Therefore, Sexton also cannot anticipate claim 13, and the rejection should be reversed.
In response, respectfully, the Examiner does not find the argument persuasive.  
Asserting "curved" is not a disagreement with "the walls are angled relative to one another". The walls intersecting is proof that the walls are angled towards each other.


Applicant argues at page(s) 12, particularly “Appellant further contends that Sexton fails to anticipate all of the limitations of dependent claim 17, which further specifies that the filter element is a cartridge filter element. As shown in Fig. 11 of the present application below, the cartridge-style filter element 76 includes a primary layer of filter media 78 and a secondary layer of filter media 80. As set forth in the specification, the present application pertains to a filter element that may be a pocket-type filter or a cartridge-type filter. As differentiated in the claims and as would be understood by the person having ordinary skill in the art of"
page(s) 13, particularly “filters, the structure pertaining to a pocket-type filter and the structure pertaining to a cartridge-style filter are distinct. 84 76
page(s) 13, particularly “Sexton only pertains to pocket filters and does not disclose or contemplate providing a cartridge-style filter. The Examiner is taking the position that the Sexton filter element is 
page(s) 13, particularly “Therefore, Sexton also cannot anticipate claim 17, and the rejection should be reversed.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to provide a reasoned disagreement for the "cartridge" language being asserting alleged evidence that there is a difference. But, no evidence is provided.  Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)
With regard to claim 17, SEXTON teaches the filter element capable of functioning as a cartridge, especially at fig 2,c2ln34-48, fulfills the structural language as already discussed; and Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)); "cartridge" The American Heritage Dictionary of the English Language provides extrinsic evidence "A small modular unit designed to be inserted into a larger piece of equipment"

Applicant argues at page(s) 14, particularly “B. The rejection of the claims as being unpatentable over the disclosure of Sexton is improper and must be reversed because Sexton does not disclose or suggest all of the elements of the claims."

page(s) 14, particularly “Claim 2 recites that the at least one secondary layer of filter media includes a first secondary layer of filter media and a second secondary layer of filter media, the first secondary layer having an inner face facing the chamber, and the second secondary layer is disposed on the inner face of the first secondary layer. The first and second secondary layers 40, 42 are shown in Fig. 4 below.
page(s) 14, particularly “The Examiner is taking the position that it would have been obvious to the person having ordinary skill in the art to duplicate the at least one secondary layer of filter media in Sexton since a mere duplication of the essential working parts of the device requires only routine skill in the art. But, given the thicknesses of the filter medium
page(s) 15, particularly “ sheets 11,12 shown in Fig. 2 of Sexton, Sexton does not contemplate adding a second filter medium sheet 12. The chamber is not sized to accommodate an additional layer.
page(s) 15, particularly “Furthermore, Sexton and the present application use different filter materials such that the Examiner’s “mere duplication of parts” reasoning is not applicable to the filter element of the present application. Sexton discloses that both of the filter medium sheets 11,12 are formed of expansible-compressible flexible filter medium sheets, e.g. a same material. In contrast, claim 1 recites a rigid primary filter layer and a porous and permeable secondary primary filter layer, such that the person having ordinary skill in the art would understand that the filter layers recited in claim 1 may be formed of different materials. Thus, given that more than one material may be possible for the filter layers, as indicated by the recitations in claim 1, the consideration of the material for a second 
page(s) 15, particularly “Therefore, claim 2 is not obvious over Sexton, and the rejection should be reversed.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 2, SEXTON teaches wherein the at least one secondary layer of filter media includes a first secondary layer of filter media 12, especially at fig 2,c2ln34-48 
SEXTON of does not specifically teach wherein the at least one secondary layer of filter media includes a first secondary layer of filter media and a second secondary layer of filter media, the first secondary layer having an inner face facing the chamber, and the second secondary layer disposed on the inner face of the first secondary layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the at least one secondary layer of filter media includes a first secondary layer of filter media 12 of SEXTON with such that a second secondary layer of filter media, the first secondary layer having an inner face facing the chamber, and the second secondary layer disposed on the inner face of the first secondary layer of SEXTON since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)
Also, MPEP 2145 "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 
With regard to "Sexton does not contemplate adding a second filter medium sheet 12", it is noted that SEXTON does teach the knowledge of adding a second layer of filter material 12 upon the first layer 11, and the needed sizing needed for such a second layer, duplication of this technique again to a 2nd layer of filter material 12 (i.e. 3rd layer overall) is clearly demonstrated by SEXTON as one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ), especially at fig 2,c2ln34-48.
Sizing the overall filter to accommodate an additional layer is included within the ordinary skill in the art was already considered. The question of obvious is not whether it could literally accommodate an additional layer. MPEP 2145 The issue of scaling is clearly apparent and would have been easily perceived by one of ordinary skill in the art, and already included in the duplication of parts; as held by the courts a change in proportion is generally recognized as being within the level of ordinary skill in the art. (MPEP 2144.04 IV-A)  
In an alternative for the sake of argument, the rejection does not require relying on duplicating the thickness, as the Applicant alleges. Rather, it relies on duplicating the layer, which could have just as easily been performed by constructing a formerly integral structure in various elements; ergo, bisecting thickness of layer 12 of SEXTON. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  (MPEP 2144.04 PART V-C)

Applicant argues at page(s) 15, particularly “C. The Examiner is improperly applying means-plus-function interpretations to claims 1 and 20."
page(s) 15, particularly “The Examiner is interpreting the following recitations as “means plus function” limitations under 35 U.S.C. § 112(f): 1) wherein at least the primary filter media is formed of a rigid 
page(s) 16, particularly “ perimeter of the cuff member configured to support the primary layer of filter media against the cuff member (claim 20), and 5) a rigid insert positioned within at least one of the primary layer of filter media and the secondary layer of filter media configured to support at least one of the primary layer of filter media and the secondary layer of filter media against the housing (claim 20). Given that all of the recitations 1-5 recite a specific structure or material, none of the recitations should invoke § 112(f).
page(s) 16, particularly “None of the claim recitations 1-5 uses the terms “means” or “step of,” such that there is a rebuttable presumption that § 112(f) does not apply. (See MPEP §
page(s) 16, particularly “2181 (l)(A).) A claim element without express means-plus-function language may be a means-plus functional element if the element invokes purely functional terms, without the additional recital of specific structure or material for performing the function.
page(s) 16, particularly “Regarding recitations 1 and 2, i.e. the recitations of the primary filter media being formed of a rigid material, and the secondary layer of filter media being porous and permeable, specific materials are set forth and these recitations do not recite any functional language. Each of the recitations “rigid material,” “porous,” and “permeable” pertains to a specific material feature of the layer of filter media. For example, the person having ordinary skill in the art of filter materials would understand that the recitation of a rigid material excludes filter materials that are not rigid, such as expansible-compressible filter medium materials. Thus, recitations 1 and 2 clearly recite specific materials and are not means-plus-function limitations.

page(s) 17, particularly “ submits that a “cuff” has a generally understood structural meaning in the art of filter bags, such as being an end part of the filter bag. Thus, recitation 3 should be interpreted as reciting a specific structure and should not be interpreted as being a means-plus function limitation.
page(s) 17, particularly “Regarding recitations 4 and 5, i.e. the recitation of a rigid member within the perimeter of the cuff member configured to support the primary layer of filter media against the cuff member, and a rigid insert positioned within at least one of the primary layer of filter media and the secondary layer of filter media configured to support at least one of the primary layer of filter media and the secondary layer of filter media against the housing, each recitation recites a rigid member that provides a supporting function, e.g. via the “rigid” material of the member. Each of these recitations recites further structure in that both recitations indicate a specific arrangement of the rigid member that enables the rigid member to provide support, i.e. the rigid member being within the perimeter of the cuff member, and the rigid insert being positioned within at least one of the primary layer of filter media and the secondary layer of filter media. Thus, recitations 4 and 5 recite specific structure and should not be interpreted as being means-plus function limitations.
page(s) 17, particularly “In response to Appellant’s argument that recitations 1-5 should not invoke 35 U.S.C. § 112(f), the Examiner continues to contend that the recitations do not recite a specific structure or material. (Final Office Action at pages 17-18.) As set forth above, Appellant disputes this and has provided examples of the structural implications provided by the recitations, which the Examiner has not refuted or addressed.
page(s) 17, particularly “Appellant respectfully submits that the Examiner is providing mere conclusory

page(s) 18, particularly “Therefore, the Examiner is improperly applying means-plus-function interpretations to claims 1 and 20, and the Board should withdraw the outstanding means-plus-function interpretations.
In response, respectfully, the Examiner does not find the argument persuasive.  The 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation of "wherein at least the primary layer of filter media is formed of a rigid material" in claim 1, "and wherein the at least one secondary layer of filter media is porous and permeable." in claim 1 is not necessary; but, whether necessary or not is not sufficient in of itself to overcome the art rejections, respectively.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Even if "cuff" has some structural meaning, the Applicant is acquiescing that they agree that "cuff" is not sufficient structure for the function "a perimeter that surrounds the receiving end of the housing". 
Also, It is noted that Applicant at the end of pg 12 stated "As set forth in the specification, the present application pertains to a filter element that may be a pocket-type filter". Since, the Applicant is needed to refer to "filter bag" art rather than "a pocket-type filter" is proof that the Applicant is acquiescing as to lack of understanding in, what they have devised, as their own art as to the term "cuff" structure for "a perimeter that surrounds the receiving end of the housing". This supports that the term 
As well for the sake of argument, it is noted that the instant specification does not state a "cuff...of filter bags".
Furthermore, since the Applicant has not argued that whether the term "cuff" in the "filter bag" is art recognized term of structure for "a perimeter that surrounds the receiving end of the housing"; then, it is taken that Applicant is acquiescing the "cuff" is not an art recognized term of structure for "a perimeter that surrounds the receiving end of the housing".  As well, it is noted that the claim 20 doesn't setforth a "filter bag" for structure, which is the Applicant is acquiescing that additional structure is need for sufficient structure, namely "filter bag", which is absent from the claim.
Wither regard to "a rigid member within the perimeter of the cuff member configured to support the primary layer of filter media against the cuff member" in claim 20, "rigid" in of itself is not sufficient structure for performing the function of "within the perimeter of the cuff member " and "support the primary layer of filter media against the cuff member". The Applicant is acquiescing that they agree that "rigid" is not sufficient structure for the function "support the primary layer of filter media against the cuff member".  
Instant specification pg 11 ln 8-11 states for the "rigid memeber",  "As best shown in Fig. 7, the pocket filter assembly 52 may include a rigid member, such as for 10 example a rigid wire header 62 that is insertable within the perimeter of the cuff member 60."
Wither regard to "a rigid insert positioned within at least one of the primary layer of filter media and the secondary layer of filter media configured to support at least one of the primary layer of filter media and the secondary layer of filter media against the housing" in claim 20, "rigid" in of itself is not sufficient structure for performing the function of "positioned within at least one of the primary layer of 
Instant specification pg 11 ln 19-20 states "rigid inserts 64" and "64" is on "FIG. 7".
The Examiner disagrees with the Applicant's mischaracterization of alleged "the Examiner continues to contend that the recitations do not recite a specific structure or material. (Final Office Action at pages 17-18.)" For what the Examiner said, the record can be referenced, respectively.

Applicant argues at page(s) 18, particularly “In view of the foregoing, Appellant respectfully submits that the claims are patentable over the applied art and that asks the Board to reverse the rejections advanced by the Examiner."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        








Conferees:

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.